Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 9,818,413. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter, and particularly, limitations recited in claims 1, 5 and 9 of the U.S. Patent No. 9,818,413 anticipate all of limitations recited in claims 1-3 of the present application.  See the corresponding claims listed below.
             Claims in the present application                     Claims in the U.S. Patent No. 9,818,413

                                    1       ………………………………..         1
                                    2       ………………………………..         9
                                    3       ………………………………..         5


Claims 1-3 are  also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,388,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter, and particularly, limitations recited in claims 1-3 of the U.S. Patent No. 10,388,292 anticipate all of limitations recited in claims 1-3 of the present application.  See the corresponding claims listed below.
             Claims in the present application                     Claims in the U.S. Patent No. 10,388,292

                                    1       ………………………………..         1
                                    2       ………………………………..         3
                                    3       ………………………………..         2

      
Claims 1-3 are also  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,629,212. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter, and particularly, limitations recited in claims 1-3 of the U.S. Patent No. 10,629,212 anticipate all of limitations recited in claims 1-3 of the present application.  See the corresponding claims listed below.
             Claims in the present application                  Claims in the U.S. Patent No. 10,388,292

                               1      ……………………………    1   (step of  receiving a compressed  HOA  
                                                                                             representation in a layered  bit  stream
                                                                                             is inherently included in a determining
                                                                                             step)
                               2       ……………………………   3   (step of receiving a  compressed  HOA 
                                                                                             Representation  in a layered bit stream
                                                                                             is inherently included  when  decoding
                                                                                             the  compressed   HOA  representation 
                                                                                             by  an   audio   decoder   based  on  the 
                                                                                             determined multiple layers).
                               3       ……………………………    2


Claims 1-3 are  also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,542,364. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter, and particularly, limitations recited in claims 1-3 of the U.S. Patent No. 10,542,364  anticipate all of limitations recited in claims 1-3 of the present application.  See the corresponding claims listed below.
             Claims in the present application                     Claims in the U.S. Patent No. 10,542,364

                                    1       ………………………………..         1
                                    2       ………………………………..         3
                                    3       ………………………………..         2


Allowable Subject Matter
Claims 1-3 would be allowable if a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome an actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
Claims 1-3 are allowable over the prior art of record because the prior art of record including: US 20150243292 as the closest prior art, which is directed to similar concept of the claimed invention, discloses system (see Fig. 2 and 4) comprising: a device (24) to receive bit stream comprising the compressed HOA representation, and decoding the compressed HOA representation from the layered bit stream to obtain a sequence of decoded HOA representations based on the coefficient format order indicator 67 (see Fig. 6a and 6b), and fade unit (770) to perform a fade-in or fade-out, or both a fade-in or fade-out with respect to corresponding one of the ambient HOA coefficients 47 (see paragraph 0121).   However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include claimed features comprising: a decoding step of an audio decoder for decoding the compressed HOA representation from the layered bit stream to obtain a sequence of decoded HOA representations, wherein a first subset of the sequence of decoded HOA representations corresponds to a first set of indices, wherein, for each index in the first set of indices, a corresponding decoded HOA representation in the first subset is determined based on a corresponding ambient HOA component, and  wherein a fade in and fade out of HOA coefficients of the sequence of decoded HOA representations is performed if indices of the sequence of decoded HOA representations vary between successive frames, as recited in claim 1 or similarly recited in claim 3. 
               Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teach any feature or obvious improvement that is directed to the featured identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1 and 3.  Therefore. Claims 1 and 3 are allowable over the prior art of record, and claim 2 is also allowable over the prior art of record for a similar reason as claim 1 as it includes all limitations as recited in claim 1.
                                                                   Cited References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited here are directed to a system, which is a similar concept of the claimed invention,  includes a decoder to receive bit stream comprising the compressed HOA component  and to decode  the compressed HOA component  to obtain a sequence of decoded HOA representations based on the coefficient format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688